Case 1:21-cr-00041-AJN Document 47 Filed 07/02/21 Page 1 of 1




                                                                          7/15/21




                               The request for an extension of time to file pre-trial motions is
                               hereby GRANTED. The Court sets the followed schedule:
                                 • Defense motions due: July 19, 2021
                                 • Government opposition due: August 9, 2021
                                 • Defense replies due: August 19, 2021.
                               SO ORDERED.




                                                       7/15/21
